 

 

; UST CPary

sate be

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a * 1 DATE Fite: (OD 20

 

 

 

 

 

 

 

 

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff, ; 19cv1l0796 (DLC)
-V- *
ORDER
INTERNATIONAL INVESTMENT GROUP, LLP,

Defendant.

DENISE COTE, District Judge:

On January 24, 2020, Herrick, Feinstein LLP (“Herrick”), as
liquidator of International Investment Group, LLP’s (“IIG”)
Structured Trade Finance Fund Ltd. (“STEFF”), filed a letter with
this Court requesting certain relief from the Judgment and
Preliminary Asset Freeze Order of November 26, 2019.
Accordingly, it is hereby

ORDERED that, unless the Securities and Exchange Commission
(“SEC”) or any other interested person files an opposition to
this request by January 29, 2020, Herrick’s request for the
immediate release of $1,402,976.89 to Tuper SA (“Tuper”’) shall
be granted.

IT IS FURTHER ORDERED that Herrick’s additional requests -~-
for the release and payment of funds to STFF and IIG Malta Bank,
Ltd., and to establish a “negative notice” procedure that would

govern Tuper’s right to receive additional funds -- will be

 
discussed at the initial pretrial conference scheduled for

January 31, 2020 at 11:00 am.

Dated: New York, New York
January 27, 2020

iO
Viceasz oe
DENISE COTE

United Stdtes District Judge

 
